United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2558
Issued: May 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 22, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 21, 2008, finding he was not entitled to a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established a ratable permanent impairment to a
scheduled member or function of the body entitling him to a schedule award under 5 U.S.C.
§ 8107.
FACTUAL HISTORY
Appellant filed a traumatic injury claim (Form CA-1) alleging that on February 8, 2006
he sustained a lower back injury in the performance of duty while bending over to pat down an
airline passenger. The Office accepted the claim for lumbar sprain/strain and L1-2 displaced
intervetrebral disc. On March 10, 2006 appellant underwent L1-2 laminectomy surgery by
Dr. Anis Mekhail, an orthopedic surgeon.

In a report dated February 12, 2007, Dr. Mekhail indicated that appellant had some
residual back pain, with good range of motion for the back. He reported appellant had reached
maximum medical improvement and would be seen on an as-needed basis. On October 15, 2007
appellant submitted a claim for compensation (Form CA-7) indicating he was claiming a
schedule award.
In a letter dated October 30, 2007, the Office provided questions for the attending
physician regarding lower extremity permanent impairment under the American Medical
Association, Guides to the Evaluation of Permanent Impairment. On November 19, 2007
Dr. Mekhail responded, indicating that appellant did not have atrophy or weakness, with
moderate pain that was not a nerve root pain. He stated that appellant had back tenderness and
pain with range of motion of the back. In response to a question as to the percentage of
impairment under the A.M.A., Guides, Dr. Mekhail stated “none.” He also submitted a narrative
report dated November 19, 2007 indicating appellant took pain medication on an as-needed
basis.
On July 30, 2008 the Office referred the medical evidence to an Office medical adviser
for review. In a report dated August 4, 2008, the medical adviser indicated that, while appellant
had tenderness to palpation in the lower back, there was no mention of weakness or sensory
changes in the leg.1 The medical adviser opined that there was no objective basis for finding a
permanent impairment to the legs at this time.
By decision dated August 21, 2008, the Office determined that the medical evidence was
insufficient to establish a permanent impairment to a scheduled member or function of the body.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.2 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.3 As of February 1, 2001, the fifth edition of the A.M.A., Guides was
to be used to calculate schedule awards.4 To support a schedule award, the attending physician

1

The medical adviser stated that Dr. Mekhail’s impairment rating was dated June 27, 2008. The July 30, 2008
Office letter did not identify a report of that date, nor does the record contain a report dated June 27, 2008. It
appears that the medical adviser was referring to the November 19, 2007 reports.
2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
3

A. George Lampo, 45 ECAB 441 (1994).

4

FECA Bulletin No. 01-05 (issued January 29, 2001). As of May 1, 2009, the sixth edition will be used. FECA
Bulletin No. 09-03 (issued March 15, 2008).

2

must include a detailed description of the impairment.5 The permanent impairment must be
causally related to an accepted employment injury.6
ANALYSIS
The medical evidence of record is not sufficient to establish a permanent impairment to a
scheduled member or function of the body causally related to the February 8, 2006 employment
injury. Dr. Mekhail reported that appellant did not have atrophy or muscle weakness and did not
have nerve root pain. Moreover, in response to a question as to the percentage of a permanent
impairment under the A.M.A., Guides, Dr. Mekhail indicated that appellant did not have a
permanent impairment. The Office medical adviser also opined that there was no objective basis
for finding a permanent impairment to the legs. In the absence of probative medical evidence
supporting an employment-related permanent impairment under the A.M.A., Guides, the Board
finds that the Office properly determined that appellant was not entitled to a schedule award
pursuant to 5 U.S.C. § 8107.
CONCLUSION
The medical evidence is not sufficient to establish a permanent impairment involving a
scheduled member or function of the body under 5 U.S.C. § 8107.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 21, 2008 is affirmed.
Issued: May 20, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(c) (March 1995).
6

Rosa Whitfield Swain, 38 ECAB 368 (1987).

3

